PER CURIAM.
Under Code 1940, T. 7, § 1038, this court is given general injunctive powers. Under § 1045, we do not consider the authority in us to issue temporary injunctions is conditioned upon a prior refusal thereof by a nisi prius judge. If, however, we be mistaken in this view, nevertheless on the record before us we consider the trial court’s action as being tantamount to a refusal of the Attorney General’s application.
The trial judge failed to employ the alternate procedure under § 1054 et seq.
Since the lower court overruled demurrers to the bill and this order is the subject of an appeal to the Supreme Court, we do not consider our action as interference with that court because our order for a temporary injunction was directed toward compelling a compliance with the laws of this State relating to usury insofar as the failure to abide by such laws amounts to a public nuisance, 4A C.J.S. Appeal & Error §§ 608 and 609.
Accordingly the respondents’ motion to set aside and vacate our order of April 8, 1958, providing for a temporary injunction is hereby denied.
Motion denied.